Citation Nr: 0727041	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected discoid lupus erythematosus.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected right shoulder arthralgia associated with 
discoid lupus erythematosus.

3.   Entitlement to a rating in excess of 10 percent for 
service-connected left shoulder arthralgia associated with 
discoid lupus erythematosus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2004 and May 2006 for further 
development.  

The veteran presented testimony at a Board hearing in 
September 2004.  A transcript of the hearing is associated 
with the veteran's claims folder. 


FINDINGS OF FACT

1.  At no time has the veteran's discoid lupus erythematosus 
been productive of more than moderate disfigurement of the 
head, face, or neck.   

2.  From August 30, 2002, the service-connected discoid lupus 
erythematosus has involved 20 to 40 percent of the exposed 
areas of his body, but has not been manifested by a 
disfiguring scar to the head, face, or neck that represents a 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement; it 
is not manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or that is 
exceptionally repugnant; it is not manifested by visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or four or five of the characteristics of 
disfigurement; it does not affect more than 40 percent of the 
entire body, or more than 40 percent of exposed areas; and it 
is not manifested by constant or near- constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs that are required during the past 12-month period.

3.  The service-connected right shoulder arthralgia 
associated with the discoid lupus erythematosus is productive 
of some pain, but without limitation of motion or the need 
for continuous medication for control. 

4.  The service-connected left shoulder arthralgia associated 
with the discoid lupus erythematosus is productive of some 
pain, but without limitation of motion or the need for 
continuous medication for control.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for the 
veteran's service-connected discoid lupus erythematosus were 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 7800-7806 (2002).
 
2.  From August 30, 2002, the criteria for entitlement to a 
disability evaluation of 30 percent, but no higher, for the 
veteran's service-connected discoid lupus erythematosus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 7800-7806 (2006).

3.  The criteria for a disability evaluation in excess of 10 
percent for right shoulder arthralgia associated with the 
discoid lupus erythematosus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5025 (2006).

4.  The criteria for a disability evaluation in excess of 10 
percent for left shoulder arthralgia associated with the 
discoid lupus erythematosus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5025 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim in July 2001.  In August 2001, a VCAA letter was 
issued to the appellant.  The claims came before the Board in 
December 2004 and May 2006 and the claims were remanded for 
further development.  In February 2005, August 2005, and June 
2006, additional VCAA letters were issued to the appellant.  
The VCAA letters effectively notified the appellant of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Since the August 2001 VCAA letter preceded the July 2002 
rating decision, there is no defect with respect to the 
timing of the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of increased 
ratings, VA believes that the Dingess/Hartman analysis must 
be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
August 2001, February 2005, August 2005, and June 2006 in 
which it advised the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Moreover, the RO 
sent the veteran a September 2006 letter that fully complies 
with Dingess/Hartman.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examination reports dated December 2001, May 2003, March 
2005, September 2005 (addendum), and October 2006.  There is 
no indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  For all the foregoing reasons, the 
Board concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected discoid lupus erythematosus 
has been rated by the RO under the provisions of Diagnostic 
Code 7809.  Under this regulatory provision, the disability 
is to be rated under disfigurement of the head, face, or 
neck; scars; or dermatitis, depending on the predominant 
disability.

The regulations pertaining to scars and other conditions of 
the skin have been changed during the course of this appeal.

Prior to August 30, 2002:

For disfiguring scars affecting the head, face, or neck, a 
noncompensable rating was warranted for slight disfigurement.  
A 10 percent rating was warranted for moderate disfigurement.  
A 30 percent rating was warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent rating was 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Superficial, and poorly nourished scars with repeated 
ulceration were rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7803, with 10 percent equaling the maximum possible 
rating.  

Superficial scars that were tender and painful on objective 
demonstration were rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, with 10 percent equaling the maximum possible 
rating.  

For eczema, a 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent was warranted for 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806.  

Effective August 30, 2002:

A 10 percent rating is warranted when the veteran experiences 
one of the following characteristics of disfigurement: 

1) scar of 5 inches or more (13 or more cm) in 
length; 
2) scar at least one quarter inch (0.6 cm) wide at 
its widest part; 
3) surface contour of scar elevated or depressed on 
palpation; 
4) scar adherent to underlying tissue; 
5) skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); 
6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 
7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 
8) skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  

A 30 percent is warranted if the veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the veteran exhibits two or three of the 
aforementioned characteristics of disfigurement.  A 50 
percent rating is warranted if the veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the veteran exhibits four or five of the 
aforementioned characteristics of disfigurement.  Finally, an 
80 percent rating is warranted if the veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips); or the veteran exhibits six or more of the 
aforementioned characteristics of disfigurement. 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006).

All scars (other than on the head, face, or neck) which are 
deep or cause limited motion are governed by 38 C.F.R. § 
4.118, Diagnostic Code 7801, which states that such a scar 
warrants a 10 percent disability evaluation when it involves 
an area or areas exceeding 6 square inches (39 square 
centimeters).  A 20 percent disability evaluation is 
warranted for when it involves an area or areas exceeding 12 
square inches (77 square centimeters).  A 30 percent 
disability evaluation is warranted when it involves an area 
or areas exceeding 72 square inches (465 square centimeters).  
A 40 percent evaluation is warranted when it involves an area 
or areas exceeding 144 square inches (929 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  

A 10 percent rating is warranted when the veteran has a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area 
exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 
4.118, Diagnostic Code 7802 (2006).

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2006).
 
The existence of a superficial scar (not associated with 
underlying soft tissue damage) that is painful on examination 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2006).

Slight muscle disability is found where there has been a 
simple wound of the muscle without debridement or infection.  
Clinical examination would disclose the absence of fascial 
defect, atrophy, or impaired tonus. There must be indications 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56 
(2006).

For eczema, a 10 percent evaluation is warranted when 5 to 20 
percent of the entire body is affected; or 5 to 20 percent of 
exposed areas are affected; or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period. The next higher rating of 30 
percent is warranted when 20 to 40 percent of the entire body 
is affected; or 20 to 40 percent of exposed areas are 
affected; or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating of 60 percent is 
warranted only when more than 40 percent of the entire body 
is affected; or more than 40 percent of exposed areas are 
affected; or constant or near- constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  In Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991), the United States Court of 
Veterans Appeals (now the United Stated Court of Appeals for 
Veterans Claims) (Court) held that when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) subsequently 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  However, 
the General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).



Facts and Analysis

The veteran testified at his September 2004 Board hearing 
that his disability means that he is essentially allergic to 
the sun.  If he goes outside, he breaks out in sores on his 
face, neck, back, and shoulders.  The sores itch and they 
scar.  He reported losing his hair in the areas that are 
affected.  He also gets sharp pains in his muscles.  He takes 
Plaquenil, sunscreen, and ointment for the sores; but he said 
that they don't help the condition.    

I.  Discoid Lupus Erythematosus.

Prior to August 30, 2002:

The July 2002 RO rating decision that is the subject of this 
appeal granted service connection for discoid lupus 
erythematosus and granted a 10 percent rating effective May 
9, 2001 (the date the claim was received).  

Post service medical records include a December 2000 
correspondence from private physician, Dr. K.V.H.  He stated 
that the veteran is "currently doing well in terms of his 
lupus; however, he still continues to have persistent right-
sided axillary pain, and right flank pain which radiates into 
the lower right quadrant of the abdomen...but in terms of the 
lupus, specifically, it has been stable."  

The Board also notes treatment reports from private physician 
Dr. B.V.C., who, in June 2001, assessed the veteran with 
"lupus erythematosus, inactive."  He also described the 
veteran's condition in August 2001 as "symptomatically well 
controlled." 

The veteran underwent a December 2001 VA examination.  The 
examiner noted that the veteran's symptomatology was 
representative of a subacute cutaneous lupus erythematous 
picture.  He did not have evidence of a full blown systemic 
lupus erythematosus. 

In order to warrant a rating in excess of 10 percent prior to 
August 30, 2002, the veteran's disability must more nearly 
approximate to a scar to the head, face, or neck that 
manifested by severe disfigurement, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles 
(Diagnostic Code 7800); or be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement (Diagnostic Code 7806).  

The Board finds that prior to August 30, 2002, none of these 
criteria were met.  The veteran's disability was described as 
"inactive", "symptomatically well controlled", "stable", 
and not "full blown."  The preponderance of the evidence is 
against finding that the veteran's disability warrants a 
rating in excess of 10 percent prior to August 30, 2002.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for discoid lupus 
erythematosus prior to August 30, 2002, must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

From August 30, 2002:

The veteran underwent a May 2003 VA examination.  He 
complained of recurrent skin rashes described as prior 
photodermatitis with blisters on his chest, back, face, and 
upper extremities.  Upon examination, the examiner noted an 
erythematous malar rash that was nonpapular but macular 
involving the face and back.  The veteran was diagnosed with 
discoid lupus erythematous.  

A December 2003 VA outpatient treatment report states that 
the veteran's rash is "well controlled."  A February 2004 
VA treatment report states that there is "no evidence of 
systemic lupus by [history or physical examination]."   

The veteran underwent a March 2005 VA examination.  The 
examiner noted that the claims file was not available for 
review.  The veteran complained of muscle soreness, with 
tenderness all over, and a rash on his face, chest, and back.  
He also reported having trouble staying warm.  He stated that 
his muscles swell up like hotdogs and are sore, mainly on his 
back, chest, and legs.  The results of the examination were 
not summarized.  Instead, photographs were included.  

The March 2005 examiner subsequently issued a September 2005 
addendum in which he stated that he reviewed the veteran's 
claims file and noted that "the veteran's symptoms appear to 
be unchanged over the past six years."   

The veteran underwent an October 2006 VA examination.  He 
reported a rash on his face, upper back, shoulders, and the 
front of his chest.  The rash consisted of sore, painful, 
itchy, red spots which are constantly present and 
progressively getting worse.  He reported occasional fevers 
at night.  He denied any weight loss or other systemic 
systems.      

Examination revealed multiple erythematous discoid plaques 
measuring an average of 1 cm. in circumference, and involving 
20 percent of his upper back, 10 percent of the front upper 
chest, 40 percent of his face, and 10 percent of his scalp.  
They are adherent to the underlying skin and erythematous.  
Surface contour of the plaques is elevated.  They are not 
ulcerated; and there is no scarring or scaling of the skin 
overlying the plaques.  They are not tender; but they cause 
of moderate amount of disfigurement.  They are not exudative; 
and there is no discharge or bleeding from the plaques.  
There was no tenderness to palpation.  There is no evidence 
of an erythematous rash involving the naso-labial folds 
bilaterally and over the anterior part of the nose.  The 
examiner diagnosed the veteran with discoid lupus with skin 
involvement as described with secondary pruritus, without 
significant effect from plaquenil therapy.  

Because the veteran's claim was filed prior to the new rating 
criteria, the Board must consider both the old and the new 
criteria and apply whichever criteria is most beneficial to 
the veteran.  Although the evidence clearly shows involvement 
of the skin, including the face and neck, the Board is unable 
to find that the disability picture more nearly approximates 
more than moderate disfigurement.  In reaching this 
conclusion, the Board has reviewed the medical reports which 
suggest that the skin involvement varies.  The Board has also 
studied the color photographs of record; these photographs 
show involvement of the face and neck, the overall result is 
best described as no more than moderate involvement.  The 
Board finds that a rating in excess of 10 percent under the 
old criteria have not been met at anytime.  

However, under the new criteria the Board notes that a 30 
percent rating is for application when there is involvement 
of 20 to 40 percent of exposed areas.  The most recent VA 
examiner estimated that 40 percent of the veteran's face was 
involved.  This appears to be supported by color photographs.  
While acknowledging that the skin involvement may vary over 
time, the Board believes that resolving all reasonable doubt 
in the veteran's favor that a finding of involvement of up to 
40 percent of exposed areas is justified.  A 30 percent 
rating under the new rating criteria is therefore warranted.  
Although the VA examination which clearly documented this 
degree of involvement was conducted in 2006, the evidence 
back to the August 30, 2002, effective date of the new 
criteria is not inconsistent with the basic 2006 VA 
examination finding.  Therefore, the Board finds that a 30 
percent rating is warranted, effective August 30, 2002, the 
date of the new rating criteria.  

However, the Board also finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent under the new criteria.  The evidence does not 
persuasively show that more than 40 percent of the entire 
body is affected, or that more than 40 percent of exposed 
area is affected.  In this regard, the Board declines to view 
the reported 10 percent involvement of the scalp as 
involvement of an exposed area.  The rating criteria for skin 
disability appears to contemplate disfigurement or 
involvement of the head, face, and neck.  When one looks to 
rating criteria for skin disability involving the head, face, 
or neck, such as Diagnostic Code s 7800, the regulation 
refers to visible involvement of the nose, chin, forehead, 
eyes, ears, cheeks, and lips.  Moreover, Diagnostic Code 7830 
for scarring alopecia provides a noncompensable rating for 
involvement of less than 20 percent of the scalp.  

In sum, the Board finds that a rating in excess of 10 percent 
is not warranted prior to August 30, 2002, but that a 30 
percent rating is warranted from August 30, 2002.  

II.  Right Shoulder Arthralgia and Left Shoulder Arthralgia 
Associated with Discoid Lupus Erythematosus. 

By rating decision in January 2006, the RO granted 
entitlement to a separate 10 percent rating for right 
shoulder arthralgia associated with the discoid lupus 
erythematosus, and a separate 10 percent rating for left 
shoulder arthralgia associated with the discoid lupus 
erythematosus.  These ratings were effective May 20, 2003, 
based on the RO's review of the record and its finding that 
complaints of arthralgia of the shoulders were noted on VA 
examination.  

The RO has assigned the two separate 10 percent ratings under 
Code 5003 for arthritis, apparently by analogy.  Under this 
Code, such a 10 percent rating is warranted for evidence of 
painful motion which is otherwise noncompensable under 
limitation of motion criteria.  In reviewing the medical 
evidence, the complaints of shoulder pain have been clearly 
documented; however, there is no persuasive evidence of 
limitation of motion to such an extent as to warrant ratings 
in excess of 10 percent under Code 5201.  The Board finds 
that the current separate 10 percent ratings for the 
shoulders adequately reflect the degree of current impairment 
of the arthralgia. 

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disabilities at issue have  resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to assignment of a 30 percent rating (but no 
higher) for service-connected discoid lupus erythematosus is 
warranted, effective August 30, 2002.  To this extent, the 
appeal is granted, subject to laws and regulations governing 
awards of VA monetary benefits. 

Entitlement to assignment of a rating in excess of 10 percent 
for service-connected discoid lupus erythematosus is not 
warranted prior to August 30, 2002.  Entitlement to 
assignment of a rating in excess of 10 percent is not 
warranted for service-connected right shoulder arthralgia 
associated with service-connected discoid lupus 
erythematosus.  Entitlement to assignment of a rating in 
excess of 10 percent is not warranted for service-connected 
left shoulder arthralgia associated with service-connected 
discoid lupus erythematosus.  To this extent, the appeal is 
denied. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


